               Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 1 of 19




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF WASHINGTON
 6
                                            AT SEATTLE
 7
                                   )
 8   GEORGE JENKINS, an individual,)
                                   )                              CASE NO. 2:19-cv-01550-BJR
 9                     Plaintiff,  )
                                   )
10              v.                 )                              ORDER GRANTING IN PART AND
                                   )                              DENYING IN PART DEFENDANTS
11   PUCKETT AND REDFORD PLLC,     )                              PUCKETT AND REDFORD PLLC,
     RANDY REDFORD,                )                              RANDY REDFORD, RYAN
12   RYAN WEATHERSTONE,            )                              WEATHERSTONE, AND LAUREN
     LAUREN NOVACK, and GLEIBERMAN )                              NOVACK S MOTION TO DISMISS
13   PROPERTIES, INC.,             )                              AND GRANTING IN PART AND
                                   )                              DENYING IN PART DEFENDANT
14                     Defendants. )                              GLEIBERMAN PROPERTIES, INC.
                                   )                              MOTION TO DISMISS
15

16                                            I.      INTRODUCTION
17
             Before the Court are two Motions to Dismiss this action involving
18
     eviction from an apartment in Woodinville, Washington. The first is submitted by the law firm of
19
                                                                  1
                                                                      and three of its attorneys, Randy Redford,
20
     Ryan Weatherstone, and Lauren Novack
21

22   submitted by Gleiberman Properties, Inc.                              Properties                         Having

23   reviewed the motions, the oppositions thereto, the record of the case, and the relevant legal
24

25
     1
      Although Defendant Puckett & Redford join in bringing the Motion to Dismiss, the motion itself is directed toward
     dismissal of the three named Attorney Defendants and seeks no relief as to Puckett & Redford.
                                                             1
               Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 2 of 19




     authorities, the Court will grant                                                          motion as it pertains
 1
     to Defendant Novack, grant in part and deny in part their motion as it pertains to Defendants
 2

 3   Redford and Weatherstone, and grant in part and deny in part Gleiberman Properties motion.2

 4   The Court will also sua sponte                                                            Defendants Redford
 5   and Weatherstone.
 6
                                               II.      BACKGROUND
 7
         A. Factual Background
 8
             This matter involves the eviction of Plaintiff from the apartment he rented from Gleiberman
 9
     Properties. Dkt. No. 28 at ¶¶ 7, 10 16. Many of the underlying facts are not in dispute. Plaintiff
10

11   resided at the apartment from February 2016 to August 2018 along with his co-tenant Marjorie

12   Drieu. Id. at ¶¶ 7, 9; Dkt. No. 35 at 2. Plaintiff and Ms. Drieu had a falling out. On August 1,

13   2018, Plaintiff was arrested for an unspecified offense against Ms. Drieu, after which she obtained
14   a no-contact order preventing Plaintiff from coming within 1,000 feet of the apartment. Dkt. No.
15
     28 at ¶ 8. As a result, Plaintiff moved out and avers he no longer treated the apartment as his
16
     primary residence. Id. at ¶¶ 8 9. Plaintiff contacted Gleiberman Properties, informed the company
17
     that he no longer lived at the apartment, and provided it with a copy of the no-contact order. Id.
18

19   at ¶ 9. Plaintiff also claims Gleiberman Properties was aware he suffered from a mental or

20   psychological disability and a substance abuse disability. Id. at ¶ 17. While Plaintiff claims that

21

22

23

24
     2
25    Both Plaintiff and Gleiberman Properties have requested oral argument. The Court concludes that oral argument
     would not aid the disposition of Gleiberman Properties        and will rule on the pending motions on the papers.
     See Local Rules W.D. Wash. LCR 7(b)(4) (                                  court, all motions will be decided by the
                                   ).
                                                             2
              Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 3 of 19




     his actions are impaired by the disability, he has not described this disability, nor does he contend
 1
     that his disability actually prevented him from communicating with Gleiberman Properties. Id.
 2

 3           After Plaintiff moved out of the apartment, Gleiberman Properties began eviction

 4   proceedings. Id. at ¶¶ 10 12. As grounds for the eviction, Gleiberman Properties claims Plaintiff
 5   and Ms. Drieu were late on rent and that it discovered illegal activity was being conducted in the
 6
     apartment in violation of the lease agreement. Dkt. No. 35 at 3. It is uncontested that Plaintiff
 7
     stopped paying rent in July 2018 and failed to pay rent thereafter. See id. To institute the eviction,
 8
     Gleiberman Properties engaged the law firm of Puckett & Redford, which, according to Plaintiff,
 9

10   devotes the entirety of its practice to the representation of landlords including evictions and actions

11   for unpaid rent. Dkt. No. 28 at ¶ 19.

12           To initiate the eviction, Gleiberman Properties claims it delivered notice to Plaintiff at the
13   apartment itself. Dkt. No. 35 at 3. When neither Plaintiff nor Ms. Drieu responded to the notice,
14
     Gleiberman Properties posted a three-day notice to vacate on the apartment door and mailed a copy
15
     to the apar                 Id. at 2 3; Dkt. No. 28 at ¶ 11. After three days, Gleiberman Properties,
16
     through Puckett & Redford, obtained a default judgment from King County Court for back rent.
17

18   Dkt. No. 28 at ¶ 15; Dkt. No. 35 at 3 4. Based on that judgment, Gleiberman Properties took

19   possession of the apartment and had the King County Sheriff execute a writ of restitution. Dkt.

20   No. 28 at ¶ 16; Dkt. No. 35 at 3 4.
21
     parking lot. Dkt. No. 28 at ¶ 16; Dkt. No. 35 at 4. Plaintiff does not dispute that he received a call
22
     from the King County Sheriff s Office advising him that his property had been removed to the
23
     parking lot and that he needed to retrieve the items. Dkt. No. 35 at 8; Dkt. No 40; Dkt. No. 42 at
24
     5. The belongings were guarded by the Sheriff for a period of time and Gleiberman Properties
25
     then kept watch over the belongings for a number of days before disposing of them. Dkt. No. 28

                                                       3
                Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 4 of 19




     at ¶ 16; Dkt. No. 35 at 4. Plaintiff did not contact Gleiberman Properties to request that it store his
 1
     property. Dkt. No. 35 at 8. Nor did Plaintiff pick up the property. Dkt. No. 28 at ¶ 17. Plaintiff
 2

 3   claims he lost approximately $50,000 worth of personal property. Id. at ¶ 18.

 4       B. Procedural Background
 5            On September 26, 2019, Plaintiff filed suit in this Court claiming federal question and
 6
     supplemental jurisdiction. Dkt. No. 1. Plaintiff
 7
     Properties and Puckett & Redford PLLC as defendants as well as the three Attorney Defendants.
 8
     Dkt. No. 28. Not every defendant, however, is named
 9
     causes of action, which allege violations of (I) the Washington Collection Agency Act, RCW §
10

11   19.16 ( WCAA ), in itself and as a per se violation of the Washington Consumer Protection Act,

12   RCW § 19.86                    ; (II) WCPA, RCW § 19.86 et seq.                                   ; (III) Fair Debt

13   Collection Practices Act, 15 U.S.C. § 1692a et seq.                         ;3 (IV) Trespass; (V) Conversion;4
14
     (VI) Conversion; and (VII) Washington               Residential Landlord-Tenant Act, RCW § 59.18.312
15
     ( RLTA ). Dkt. No. 28 at ¶¶ 35 94.
16
              The law firm of Puckett & Redford PLLC is named in Claim I (WCAA as a per se violation
17
     of WCPA), Claim II (WCPA unfair practices), Claim III (FDCPA), Claim IV (Trespass), Claim
18

19   VI (Conversion), and Claim VII (RLTA); the Attorney Defendants are named in Claim I (WCAA

20

21

22
     3
      Plaintiff alleges Puckett & Redford violated Sections 1692d, 1692e, 1692f, and 1692g of the FDCPA. Dkt. No. 28
23   at ¶¶ 72 86. While Plaintiff also alleges violations of Section 1692g in the Amended Complaint, the actual language
     he cites to support those claims indicates that Plaintiff actually meant Section 1692f. See id. at ¶¶ 82 85. Thus, the
24                                   Section 1692g claim.
     4
25    Plaintiff titles this claim fifth claim for relief
     nearly the exact language of fourth claim for trespass. Dkt. No. 28 at ¶¶ 87 90. The Court assumes this duplication
     was made in error and will disregard the fifth claim.
     see supra at 4 n.3, the Court urges Plaintiff to be more careful in the future.
                                                               4
               Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 5 of 19




     as a per se violation of WCPA), Claim II (WCPA unfair practices), Claim III (FDCPA), Claim IV
 1
     (Trespass), Claim VI (Conversion), and Claim VII (RLTA); and Gleiberman Properties is named
 2

 3   in Claim II (WCPA unfair practices), Claim IV (Trespass), Claim VI (Conversion), and Claim VII

 4   (RLTA). Id.
 5            On May 7, 2020, Puckett & Redford and the Attorney Defendants jointly filed a motion to
 6
     dismiss pursuant to Federal Rules
 7
     No. 32. The motion, however, seeks only to dismiss the claims against the Attorney Defendants,
 8
     not the law firm itself. Id. The motion advances two grounds for dismissal. First, under FRCP
 9

10   12(b)(5), the Attorney Defendants argue the claims against Defendant Novack should be dismissed

11   because Plaintiff failed to properly serve her. Id. at 3 8. Second, under FRCP 12(b)(6), the

12   Attorney Defendants argue that dismissal as to all three Attorney Defendants is appropriate for
13   lack of individual liability. Id. at 8 10.
14
              On May 8, 2020, Gleiberman Properties filed a motion to dismiss all claims against it
15
     pursuant to FRCP 12(b)(6), arguing Plaintiff fails to state a claim because, broadly, Gleiberman
16
     Properties fully complied with the necessary eviction procedures under Washington law. Dkt. No.
17

18   35.

19                     III.                                   OTION TO DISMISS

20         A. FRCP 12(b)(5) Motion to Dismiss Legal Standard
21            Under FRCP 12(b)(5), a district court must dismiss an action where service of process is
22
     insufficient. FED. R. CIV. P. 12(b)(5). Once a defendant moves to dismiss a complaint for
23
     insufficient service of process, the plaintiff has the burden of establishing valid service under
24
     FRCP 4. Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir. 2004).
25



                                                     5
              Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 6 of 19




            FRCP
 1
                                          Direct Mail Specialists, Inc. v. Eclat Computerized Techs.,
 2

 3   Inc., 840 F.2d 685, 688 (9th Cir. 1988) (quoting United Food & Commercial Workers Union v.

 4   Alpha Beta Co., 736 F.2d 1371, 1382 (9th Cir. 1984))
 5                                       ubstantial                             SEC v. Ross, 504 F.3d
 6
     1130, 1140 (9th Cir. 2007); see also Direct Mail, 840 F.2d at 688.
 7
            FRCP 4(m) reads:
 8
            Time Limit for Service. If a defendant is not served within 90 days after the
 9          complaint is filed, the court on motion or on its own after notice to the plaintiff
10          must dismiss the action without prejudice against that defendant or order that
            service be made within a specified time. But if the plaintiff shows good cause for
11          the failure, the court must extend the time for service for an appropriate period.

12          FED. R. CIV. P. 4(m).
13          As the language of FRCP 4 makes clear, a court must grant an extension when a plaintiff
14
     can show good cause but, if a plaintiff cannot show good cause, the Court may exercise its
15
     discretion to either dismiss the action or extend time for service. FED. R. CIV. P. 4(m); Efaw v.
16
     Williams, 473 F.3d 1038, 1040 (9th Cir. 2007). In exercising its discretion to extend a service
17

18   deadline absent good cause, the court considers

19                                                                                   Efaw, 473 F.3d at

20   1041 (quoting Troxell v. Fedders of N. Am., Inc., 160 F.3d 381, 383 (7th Cir. 1998)).
21
        B. Analysis
22
            Plaintiff concedes he has failed to serve Defendant Novack within 90 days and that he does
23
     not have good cause for failing to do so. See Dkt. No. 39 at 2 3. As such, the only question is
24
     whether the Court should exercise its discretion to excuse these failures. Plaintiff asks the court
25
     to extend time for service

                                                      6
                Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 7 of 19




     appeared in these proceedings through counsel. Id. Defendant Novack argues the Court should
 1
     not extend time for service because Plaintiff has not ever served her. Dkt. No. 32 at 5.
 2

 3             After weighing the considerations listed supra, the Court finds that an extension of time to

 4   serve Defendant Novack is not warranted. See Efaw, 473 F.3d at 1041 (quoting Troxell, 160 F.3d
 5   at 383). Plaintiff has not been diligent in serving Defendant Novack, as demonstrated by the fact
 6
     that he has still not done so. See Freeman v. City of Seattle, No. 07-cv-0904, 2008 WL 4620211,
 7
     at *3 (W.D. Wash. Oct. 17, 2008) (emphasizing that continued failure of service and lack of
 8
     diligence weigh against extending time for service). Nor has Plaintiff provided any justification
 9

10   for his failure to serve Defendant Novack. See Dkt. No. 39. Plaintiff argues he will be prejudiced

11   by dismissal of this claim because he would have to separately file his state law claims against

12   Defendant Novack in state court. Dkt. No. 39 at 3 4. This consideration is outweighed by
13   prejudice to Defendant Novack by                   prolonged delay and continued failure to serve. See
14
     Efaw, 473 F.3d at 1041. The Court thus finds dismissal without prejudice appropriate. 5
15
         IV.     GLEIBERMAN PROPERTIES AND ATTORNEY DEFENDANTS MOTIONS
16                                   TO DISMISS
17        A. FRCP 12(b)(6) Motion to Dismiss Legal Standard
18
               FRCP
19
                                          FED. R. CIV. P.
20
     complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is
21

22

23

24
     5
25    Defendant Novack argues dismissal should be with prejudice. Dkt. No. 32 at 6. Dismissal without prejudice,
     however, is appropriate when, as here, the Court determines a p
     excused. United States v. 2,164 Watches, More or Less, Bearing a Registered Trademark of Guess?, Inc., 366 F.3d
                               A dismissal for untimely service is required to be a dismissal without prejudice.
                                                           7
                Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 8 of 19




 1
     Ashcroft v. Iqbal, 556 U.S. 662, 677 78 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
 2

 3   556, 570 (2007)). Under FRCP

 4

 5   Kwan v. SanMedica Int l, 854 F.3d 1088, 1093 (9th Cir. 2017) (quoting Balistreri v. Pacifica
 6
     Police Dep t, 901 F.2d 696, 699 (9th Cir. 1990)).
 7
              When considering a motion to dismiss, the Court construes the complaint in the light most
 8
     favorable to the non-moving party, accepting all well-pleaded facts as true and drawing all
 9

10   reasonable inferences in the non-                                      See Karasek v. Regents of Univ. of Cal.,

11   956 F.3d 1093, 1104 (9th Cir. 2020).                                                                           t as true

12

13   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). Overall, a formulaic
14
     recitation of the elements of a cause of action wil                       Twombly, 550 U.S. at 555.
15
         B. Gleiberman Properties Motion to Dismiss
16
              Gleiberman Properties                   to Dismiss presents several procedural arguments, which
17
     may be easily resolved.6, 7 Moving to the merits of the motion, Gleiberman Properties challenges
18

19   each of the three causes of action in which it is named.

20

21

22   6
                                                                                                        (Dkt. No. 4). Plaintiff
     argues that Gleiberman Properties did not confer prior to the filing of a motion to dismiss. Dkt. No. 40 at 17. However,
23   the parties did confer regarding potential FRCP 12(b) motions during their conference on April 9, 2020. See Dkt. No.
     26 at 4. Although there are some formatting issues with the certificate of conferral, they are minor and the Court will
24   excuse the noncompliance. Gleiberman Properties                                                  (Dkt. No. 40) exceeded
     the 15-page limit. Dkt. No. 42 at 2. The Court will excuse this noncompliance as well in the name of efficiency as it
25   can rule on the current motion as is. In the future
     Order as further noncompliance may lead the Court to summarily strike noncompliant pleadings.
     7
      Plaintiff argues that Gleiberman Properties                                   aration from Valorae
     Dorman, who is a Community Manager employed by Gleiberman Properties. Dkt. No. 37 at 1; Dkt. No. 40 at 1.
                                                                 8
               Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 9 of 19




             1. WCPA Unfair Practices
 1
             First, Gleiberman Properties                                        Claim II (WCPA unfair practices)
 2

 3   by arguing that its eviction of Plaintiff was procedurally proper. See Dkt. No. 35 at 5 6; Dkt. No.

 4   42 at 4 5. The WCPA prohibits [u]nfair methods of competition and unfair or deceptive acts or

 5   practices in the conduct of any trade or commerce. WASH. REV. CODE § 19.86.020. To establish
 6
     a prima facie violation of the WCPA, a plaintiff must demonstrate:
 7
     practice; (2) occurring in trade or commerce; (3) public interest impact; (4) injury to plaintiff in
 8
     his or her business or property; [and]                            Hangman Ridge Training Stables, Inc. v.
 9
     Safeco Title Ins. Co., 719 P.2d 531, 533 (Wash. 1986) (en banc). In his Amended Complaint,
10

11   Plaintiff claims that Gleiberman Properties engaged in unfair or deceptive acts by (1) obtaining a

12   default judgment without proper service and (2) improperly disposing of his property. Dkt. No.

13   28 at ¶¶ 61, 66; see also Dkt. No. 28 at ¶¶ 17(1) (6).
14
                  a. Improper Service
15
             Gleiberman Properties seeks to dismiss Plaintiff s WCPA claim that alleges improper
16
     service. Dkt. No. 35 at 5. Gleiberman Properties argues that service of process was proper as
17
     evidenced by the Superior
18

19   show an unfair or deceptive practice. Dkt. No. 35 at 5 6; Dkt. No. 42 at 5. Plaintiff responds that

20

21

22

23
     Gleiberman Properties submits that the
24   to conclude that Gleiberman Properties

25                          Court converts the FRCP 12(b)(6) motion into a FRCP 56 motion for summary judgment.
     Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (quoting Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir.
     1994)). Since Gleiberman Properties has conceded that the Declaration need not be considered, the Court will forgo
     consideration of these materials for the purpose of this Order.
                                                              9
             Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 10 of 19




     service of process was improper and that this Court should, therefore, overturn the state default
 1
     judgment. Dkt. No. 40 at 10 11.
 2

 3          This Court holds that review of the Superior Court       default judgment would violate the

 4   Rooker-Feldman doctrine. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284
 5   (2005). A challenge under the Rooker-Feldman doctrine is a challenge for lack of subject-matter
 6
     jurisdiction and may be raised . . . sua sponte by the court. Fleming v. Gordon & Wong Law Grp.,
 7
     P.C., 723 F. Supp. 2d 1219, 1222 (N.D. Cal. 2010) (citing Olson Farms, Inc. v. Barbosa, 134 F.3d
 8
     933, 937 (9th Cir. 1998)).
 9

10          Under the Rooker-Feldman doctrine, federal courts lack jurisdiction to review final state

11   court judgments. See Henrichs v. Valley View Dev., 474 F.3d 609, 613 (9th Cir.2007) (citing

12   Rooker v. Fidelity Trust Co., 263 U.S. 413, 415 16 (1923); D.C. Court of Appeals v. Feldman,
13   460 U.S. 462, 482 86 (1983); Exxon Mobil, 544 U.S. at 283 84). A federal court must refuse to
14
     hear a de facto appeal from a state court decision and forgo any issue raised in the federal suit that
15
     is inextricably intertwined with an issue resolved by the state court in its judicial decision. Noel
16
     v. Hall, 341 F.3d 1148, 1158 (9th Cir. 2003) (quoting Feldman, 460 U.S. at 483 n.16). This
17

18   doctrine is confined to . . . cases brought by state-court losers complaining of injuries caused by

19   state-court judgments rendered before the district court proceedings commenced and inviting

20                                                              Exxon Mobil, 544 U.S. at 284.
21
            Two cases in other districts mirror the claims here and have come to the same conclusion.
22
     In Williams v. Cavalry Portfolios Servs., LLC, the plaintiff contended that the defendant violated
23
     the FDCPA and the Rosenthal Fair Debt Collection Practices Act ( RFDCPA ) by failing to
24
     properly serve him in state court and obtaining a default judgment thereafter. See Williams v.
25
     Cavalry Portfolios Servs., LLC, No. 10-cv-00255, 2010 WL 2889656, at *1 (C.D. Cal. July 20,

                                                      10
             Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 11 of 19




     2010). The court in Williams held that the plaintiff s claims were precluded by the Rooker-
 1
     Feldman doctrine, reasoning that the plaintiff s claims hinge[] on . . . whether Plaintiff was
 2

 3   properly served in state court, and that    f]or this Court to exercise jurisdiction over these claims

 4   would be to review and undermine the state-court judgment. Id. at *3.
 5          In Bryant v. Gordon & Wong Law Grp., P.C., the plaintiff also based his FDCPA and
 6
     RFDCPA claims on the fact that defendant failed to properly serve him in state court and
 7
     subsequently obtained a default judgment against him. See Bryant v. Gordon & Wong Law Grp.,
 8
     P.C., 681 F. Supp. 2d 1205, 1206 07 (E.D. Cal. 2010). The court in Bryant held that the Plaintiff
 9

10   is inherently challenging the entry of default against him . . . . The Rooker-Feldman doctrine

11   specifically bars this Court from [reviewing state court judgments]. Id. at 1208.

12          Here, like the plaintiffs in Bryant and Williams, Plaintiff asks the Court to review whether
13   he was properly served in state court. See Dkt. No. 28 at ¶ 66; see generally Bryant, 681 F. Supp.
14
     2d at 1206; Williams, 2010 WL 2889656 at *1. The King County Superior Court, in issuing its
15
     default judgment, necessarily found that Plaintiff was properly served. See Dkt. No. 29 at 3. Under
16
     the Rooker-Feldman doctrine, this Court is precluded from reviewing that judgment.         If Plaintiff
17

18   believes he has been wronged by the actions of the state court, he must turn to the state for remedy.

19   Bryant, 681 F. Supp. 2d at 1208. Thus, Plaintiff has failed to state a claim under the WCPA as it

20   pertains to allegations of insufficient service of process and invalid default judgment under the
21
     Rooker-Feldman doctrine.
22
                b. Improper Disposal of                Property
23
            Plaintiff also claims that Gleiberman Properties violated the WCPA by improperly
24
     disposing of his property. Dkt. No. 28 at ¶¶ 65 66. A claim for improper disposal of property
25
     arises under provisions of the RLTA. See WASH. REV. CODE § 59.18.312. According to Plaintiff,

                                                      11
             Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 12 of 19




     such a violation constitutes an unfair practice under the WCPA but this sequence cannot follow
 1
                                                              State v. Schwab, 545, 693 P.2d 108, 110
 2

 3   (Wash. 1985) (en banc). In Schwab, the Washington                                          esidential

 4   landlord-tenant problems are within the express purview of the Residential Landlord-Tenant Act
 5   of 1973, RCW [§] 59.18, and [the court] perceive[s] the legislature s intent to clearly be that
 6
     violations of that act do not also constitute violations of the Consumer Protection Act, RCW [§]
 7
     19.86. Schwab, 693 P.2d at 110. Since the Court concludes that Plaintiff
 8
     purview of RLTA as it pertains to disposal of his property, see infra at 13 14, the Court concludes
 9

10   that Plaintiff is precluded from asserting the same claims under the WCPA.

11          Based on the foregoing, the Court concludes that Plaintiff has failed to state a claim under

12   the WCPA and will grant Gleiberman Properties motion to dismiss that claim.
13          2. Trespass and Conversion
14
            Gleiberman Properties seeks to dismiss Plaintiff s tort claims for trespass and conversion.
15
     See Dkt. No. 35 at 6 7. Plaintiff contends that Gleiberman Properties committed trespass by
16
     entering his apartment without permission or legal authority. Dkt. No. 28 at ¶ 88. Gleiberman
17
     Properties counters it had every right to enter the unit pursuant to the writ of restitution executed
18

19   by the King County Sheriff. Dkt. No. 35 at 7.

20          One is liable for trespass
21   Bradley v. Am. Smelting & Ref. Co., 709 P.2d 782, 785 (Wash. 1985) (en banc) (quoting
22
     Restatement (Second) of Torts § 158 (1965)). However,          o]wnership, together with a right of
23
                                                           Thomsen v. State, 422 P.2d 824, 827 (Wash.
24
     1966) (quoting 52 Am. Jur. 2d § 38 (1944)). Thus, to survive a motion to dismiss, Plaintiff must
25



                                                      12
              Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 13 of 19




     allege facts showing that Gleiberman Properties had no right of possession to the apartment when
 1
     Gleiberman Properties entered the apartment.
 2

 3           Plaintiff concedes that Gleiberman Properties entry into his apartment was pursuant to a

 4   default judgment and writ of restitution. Dkt. No. 28 at ¶¶ 15 16. Plaintiff only argues that the
 5   default judgment was invalid due to insufficient service of process. See id. at ¶ 88. As established
 6
     above, the Court will not review the validity of the default judgment issued by King County
 7
     Superior Court. See supra at 10 11. Since the default judgement by the King County Court
 8
     granted Gleiberman Properties legal possession of the apartment, Plaintiff has failed to state a
 9

10   cause of action against Gleiberman Properties for trespass. See Excelsior Mortg. Equity Fund II,

11   LLC v. Schroeder, 287 P.3d 21, 24 n.3 (Wash. Ct. App. 2012).

12           Plaintiff also claims that Gleiberman Properties removal and subsequent disposal of his
13   personal property from the apartment constitutes conversion. Dkt. No. 28 at ¶ 92.
14
     is the act of willfully interfering with any chattel, without lawful justification, whereby any person
15
                                                                 Pub. Util. Dist. No. 1 of Lewis Cty. v.
16
     Washington Pub. Power Supply Sys., 705 P.2d 1195, 1211 (Wash. 1985) (en banc). As the Court
17

18   just noted, Gleiberman Properties was authorized by the default judgment and writ of restitution

19   to remove and dispose of Plaintiff s property from his unit. Because Gleiberman Properties had

20   lawful justification to dispose of Plaintiff s property, Plaintiff has failed to state a cause of action
21
     for conversion. Accordingly, the Court will grant Gleiberman Properties Motion to Dismiss the
22
     trespass and conversion claims.
23
             3. Residential Landlord-Tenant Act
24
             Finally, Gleiberman Properties seeks dismissal of Plaintiff s RLTA claim. See Dkt. No.
25
     35 at 7 8. While a landlord has the right to enter the premises and take possession of the tenant s

                                                       13
             Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 14 of 19




     property pursuant to a writ of restitution, that right is not without limits. See Parker v. Taylor, 150
 1
     P.3d 127, 129 (Wash. Ct. App. 2007). The RLTA creates a landlord duty to store the property
 2

 3   in any reasonably secure place unless a tenant objection is lodged to the storage of the property.

 4   Id. (quoting WASH. REV. CODE § 59.18.312(1)).
 5          Gleiberman Properties argues that dismissal is appropriate because it fully complied with
 6
                                                                                  Plaintiff received notice
 7
                                                                                                          8.
 8
     Plaintiff, however, argues that Gleiberman Properties violated Sections (1) and (3) of RCW §
 9

10   59.18.312. Dkt. No. 28 at ¶¶ 17(2) (5).

11                                                                           the light most favorable to

12   Plaintiff, the Court concludes that questions remain over whether Gleiberman Properties parking
13   lot was reasonably secure under Section (1) and whether the time Gleiberman Properties provided
14
     Plaintiff in which to pick up his property prior to disposal under Section (3) complied with the
15
     statutory requirements. It appears that this issue requires a fuller record than that presented to the
16
     Court on this motion, therefore the Court will deny Gleiberman Properties Motion to Dismiss as
17

18   to the RLTA.

19      C. Attorney Defendants                                        Motion to Dismiss

20          After dismissal of claims against Defendant Novack, see supra at 7, the remaining Attorney
21   Defendants argue that dismissal of all the claims in which they are named is appropriate as they
22
                                 a disclosed principal, and that the law firm             [,] willing[,] and
23
     able to respond for the individual defendants as to all allegations made which form the basis for
24
                                     3, 8 10. In their reply in support of the Motion to Dismiss, however,
25
     the Attorney Defendants concede that                        either the agent or the principal or both.

                                                       14
             Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 15 of 19




     Dkt. No. 41 at 2 (emphasis in original). According to the Attorney Defendants, the Court should
 1
     grant dismissal because their acts                                                 law firm and, as
 2

 3                                             al,   Plaintiff suffers no prejudice if the court dismisses

 4   the individual defendants   Id. at 2 3.
 5          Plaintiff opposes dismissal arguing that the Attorney Defendants are also personally liable
 6
     for the actions they took on behalf of the law firm. Dkt. No. 39 at 5 7. He argues that because
 7
     they represented Gleiberman Properties in the Superior Court eviction proceedings such that their
 8
     names appeared on the signature block of legal pleadings, they are liable under the WCAA, WCPA,
 9

10   FDCPA, and state tort law claims along with their employer. Dkt. No. 28 at ¶ 13.

11          Upon examination of the causes of action in which the Attorney Defendants are named,

12   the Court finds unsustainable their arguments that they should be dismissed because the firm would
13   be a sufficient defendant. However, the Court may dismiss any claim sua sponte under FRCP
14
     12(b)(6) for which                                          Omar v. Sea-Land Serv., Inc., 813 F.2d
15
     986, 991 (9th Cir. 1987). Thus, while the Attorney Defendants have not moved for dismissal on
16
                                                                                               rulings on
17

18   Gleiberman Properties motions supra.

19          1. WCAA as a per se violation of the WCPA

20          In Claim I, Plaintiff alleges that the Attorney Defendants are liable for per se violations of
21   the WCPA because they violated the WCAA. Dkt. No. 28 at ¶¶ 35 57. A violation of the WCAA
22
     is a per se violation of the WCPA. See WASH. REV. CODE § 19.16.440; see also Panag v. Farmers
23
     Ins. Co. of Wash., 204 P.3d 885, 897 (Wash. 2009
24
                                                                                 . The WCAA regulates
25
     the actions of collection agencies, see WASH. REV. CODE. § 19.16 et seq., and requires those acting

                                                      15
             Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 16 of 19




     as a collection agency (or out-of-state collection agency) to obtain a license, W ASH. REV. CODE. §
 1
     19.16.110. Licensed collection agencies are then prohibited from certain practices. See WASH.
 2

 3   REV. CODE. § 19.16.250.       Plaintiff alleges that both Puckett & Redford and the Attorney

 4   Defendants acted as an unlicensed collection agency and that their conduct in (1) obtaining a
 5

 6
     violated RCW § 19.16.250(16) and (21). Dkt. No. 28 at ¶¶ 35 57.
 7
                                                                                      individual liability.
 8
     See WASH. REV. CODE. § 19.16.100(4)(a)             [a]ny person . . . . The statute also contemplates
 9

10   liability for attorneys. Courts in this D                                     [t]he WCAA does not

11                                                                                 Paris v. Steinberg &

12   Steinberg, 828 F. Supp. 2d 1212, 1220 (W.D. Wash. 2011); see also Mandelas v. Gordon, 785 F.
13   Supp. 2d 951, 960 (W.D. Wash. 2011)         [L]awyers are not categorically excluded from regulation
14
                                                 .    However                                        [a]ny
15
     individual collecting or attempting to collect claims for not more than one employer, if all the
16
     collection efforts are carried on in the name of the employer and if the individual is an employee
17

18   of the employer.    WASH. REV. CODE. § 19.16.100(5)(b). Based on this provision, the Court

19   concludes that the Attorney Defendants cannot be held liable under the WCAA as employees of

20   Puckett & Redford and will grant their motion as to this claim.
21
            2. WCPA Unfair Practices
22
            The Washington Supreme Court has found individual defendants and their employers
23
     jointly liable for WCPA violations. State v. Ralph Williams Nw. Chrysler Plymouth, Inc., 553
24
     P.2d 423, 437 (Wash. 1976)      [C]lear statutory directive of RCW [§] 19.86.140 . . . states that
25
     (e)very person who violates RCW [§] 19.86.020 shall forfeit and pay a civil penalty

                                                       16
             Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 17 of 19




     (emphasis added). Lawyers are not exempt from liability under the WCPA.             See Short v.
 1
     Demopolis, 691 P.2d 163, 168 (Wash. 1984) (en banc); see also Panag v. Farmers Ins. Co. of
 2

 3   Wash., 204 P.3d 885, 899 n.14 (Wash. 2009) (en banc). Thus, the Attorney Defendants lack of

 4   individual liability argument is unavailing as to the WCPA claims.
 5          The Court, however, has already dismissed this same claim against Gleiberman Properties
 6
     where the allegations against Gleiberman Properties were the same as those made against the
 7
     Attorney Defendants. See supra at 9 12. As with Gleiberman Properties, Plaintiff claims that the
 8
     Attorney Defendants violated the WCPA by obtaining a default judgment without proper service
 9

10   and by assisting Gleiberman Properties in improperly disposing of Plaintif            . Dkt. No.

11   28 at ¶ 66. Plaintiff, however, cannot maintain a cause of action against the Attorney Defendants

12   under the WCPA on these grounds. As explained supra, Plaintiff cannot advance a WCPA claim
13   premised on improper service because, as the Court has ruled, it will not review the Superior
14
     C                          in adherence to the Rooker-Feldman doctrine. See supra at 9 11.
15

16
     property because such claims are subsumed by RLTA. See supra at 11 12. Thus, the Court will
17

18   dismiss Claim II against the remaining Attorney Defendants.

19          3. FDCPA

20          While the Ninth Circuit has not yet decided whether an individual employee of a debt
21   collecting corporation may be held personally liable as a debt collector under the FDCPA, the
22
     Sixth Circuit and a majority of District Courts within the Ninth Circuit have concluded that
23
     individual employees of a debt collecting corporation can be held personally liable under the
24

25



                                                    17
               Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 18 of 19




     FDCPA without piercing the corporate veil, and the Court is persuaded by their holdings. 8 See
 1
     Kistner v. Law Offices of Michael P. Margelefsky, LLC, 518 F.3d 433, 437 38 (6th Cir. 2008);
 2

 3   Moritz v. Daniel N. Gordon, P.C., 895 F. Supp. 2d 1097, 1109 (W.D. Wash. 2012); Smyth v. Merch.

 4   Credit Corp., No. 11-cv-1879, 2012 WL 588744, at *3 (W.D. Wash. Feb. 22, 2012); Schwarm v.
 5   Craighead, 552 F. Supp. 2d 1056, 1071 (E.D. Cal. 2008). Since, the Attorney Defendants have
 6
     not provided any other grounds for dismissing this claim, their motion to dismiss will be denied.
 7
              4. Trespass and Conversion
 8
              Finally, a
 9
     established in Washington common law tort actions. See Orwick v. Fox, 828 P.2d 12, 18 (Wash.
10

11   Ct. App. 1992) (citing James v. Ellis                                                          n employer and its

12   employees are jointly and severally liable for the negligent acts of the employee in the scope of

13   employment, and one damaged by such acts can sue both the employer and the employee or either
14
     separately ). Thus, the                                   argument is totally without merit. However, the
15

16
              Plaintiff alleges the Attorney Defendants are liable for trespass and conversion by assisting
17
     Gleiberman Properties in entering his apartment and taking possession of his property. Dkt. No.
18

19   28. at ¶¶ 88, 92. As with Gleiberman Properties, however, Plaintiff cannot advance a cause of

20   action for trespass and conversion against the Attorney Defendants. As held supra, Gleiberman
21   Properties cannot be liable for trespass and conversion
22

23

24
     8
25    The Court recognizes that there is a Circuit split on this issue, the Seventh Circuit having decided differently. See
     Robinson v. Managed Accounts Receivables Corp., 654 F. Supp. 2d 1051, 1059 (C.D. Cal. 2009) (collecting cases);
     see also Pettit v. Retrieval Masters Creditors Bureau, Inc., 211 F.3d 1057, 1059 60 (7th Cir.2000); White v.
     Goodman, 200 F.3d 1016, 1018 (7th Cir.2000) (Posner, J.).
                                                               18
             Case 2:19-cv-01550-BJR Document 43 Filed 08/03/20 Page 19 of 19




     judgment is unreviewable under the Rooker-Feldman doctrine. As such, the remaining Attorney
 1
     Defendants cannot be derivatively liable for such claims. The Court will, therefore, sua sponte
 2

 3   dismiss Claims IV and VI against the Attorney Defendants.

 4                                        V.      CONCLUSION
 5          The Court rules as follows:
 6
            I. Defendant Novack
 7
                prejudice;
 8
            II. Attorney Defendants Redford and Weatherstone                          is GRANTED as
 9
                to Claims I, II, IV, and VI and DENIED as to Claim III.
10

11          III. Gleiberman Properties                       is GRANTED as to Claims II, IV, and VI

12              and DENIED as to Claim VII.

13          FURTHER, The Court ORDERS the parties to conduct mediation to resolve these
14
     remaining claims. The Parties shall provide the Court with a joint status report on the progress of
15
     mediation no later than August 21st, 2020.
16

17
            DATED this 3rd day of August, 2020.
18

19
                                                          _______________________________
20                                                        BARBARA J. ROTHSTEIN
                                                          UNITED STATES DISTRICT
21

22

23

24

25



                                                     19
